Citation Nr: 0504871	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen the claim of service connection for residuals 
of a left shoulder injury.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected urethral stricture.  

3.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected low back arthritis.  

4.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected residuals of cervical spine injury.  

5.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected bilateral pes planus.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to June 1967 
and April 1978 to June 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 RO decision that denied an 
initial rating higher than 30 percent for service-connected 
urethral stricture.  The RO also denied increased rating 
claims for the service-connected low back, cervical spine and 
bilateral foot disabilities.  

In December 2003, the RO determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for a left shoulder disability and then denied the 
claim on the merits.  

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issues in appellate status are as listed hereinabove.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in August 2004.  

The now reopened issue of service connection for a left 
shoulder disorder and claims for increased ratings for the 
service-connected cervical spine and low back disabilities 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a December 1987 decision, the RO denied the veteran's 
claim of service connection for a left shoulder condition.  
No timely appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  

3.  The service-connected urethral stricture is shown to have 
productive of a disability picture that more nearly 
approximates that of the veteran awakening to void five or 
more times per night, but not by the need to wear absorbent 
materials that must be changed two to four times per day.  

4.  The service-connected bilateral pes planus is shown to be 
productive of a disability picture that more nearly 
approximates that of pronounced impairment.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a left shoulder 
condition.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2004).  

2.  The criteria for the assignment of an initial 40 percent 
rating, but not more, for the service-connected urethral 
stricture have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b including 
Diagnostic Codes 7527 (2004).  

3.  The criteria for the assignment of an 50 percent rating, 
but not more, for the service-connected bilateral pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5276 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims, the Board notes that 
the RO issued a letter dated in August 2003 that informed the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

The Board notes that the VCAA notice letter was issued prior 
to the RO's original adjudication of the veteran's multiple 
claims of service connection and increased ratings dated in 
December 2003.  

In the April 2004 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claims for urethral stricture, low 
back arthritis, cervical spine injury and pes planus.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in October 2003, as well as 
a videoconference hearing that was held in August 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


New and material evidence to reopen the claim for 
service connection for a left shoulder condition

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  In this case, the veteran's claim to reopen his claim 
for service connection for a left shoulder condition was 
received in April 2002.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since the Board is reopening 
the veteran's claim, the veteran does not require further 
assistance to substantiate his claim, and the VCAA does not 
apply.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the December 1987 
denial of service connection for a left shoulder condition, 
among other claims.  That rating decision is final.  38 
U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for a left shoulder condition 
subsequent to the December 1987 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

A review of the veteran's service medical records reflect 
left shoulder complaints in a September 1986 orthopedic 
consultation report.  The veteran served as a military 
policeman and was breaking up a fight when he was struck in 
the back of the neck and shoulder with a chair.  He 
complained of chronic pain.  X-ray studies showed no 
significant abnormalities.  The examiner noted cervical spine 
narrowing at C5-6 and assessed the veteran with early 
degenerative joint disease.  

The veteran's report of medical examination at separation in 
March 1987 was negative for any clinical findings regarding 
the veteran's left shoulder.  

On VA examination in August 1987, the veteran reported a 1974 
injury where he was hit the back of the neck with a chair.  
He had severe pain but required no surgery.  The veteran 
complained on a continuity of pain symptoms since service 
with increasing neck pain that radiated into both arms.  It 
was noted that the veteran's neck and arm pain "go 
together."  

On examination of the left shoulder, arm and hands, there was 
no swelling or tenderness noted.  Moderately severe 
tenderness was observed in the left elbow.   

The new evidence received subsequent to the December 1987 
rating decision includes VA clinical records 2000 to 2002, VA 
examination reports dated in July 1998, August 2000, 
September 2001, and October 2003 and the veteran's August 
2004 hearing testimony.  

VA clinical records from 1990 to 1991 reflect mid-neck pain 
that radiated into the thoracic back.  The veteran was noted 
to have questionable pinched nerve in the right shoulder that 
caused pain and numbness into the fingertips with suggested 
cervical radiculopathy.  X-ray studies showed degenerative 
joint disease, bilaterally at the C5-7 level.  

On VA examination in December 1991, the veteran was noted to 
have neck pain and some right arm and shoulder pain after he 
was struck in the back of the neck with a chair in-service.  
The left upper extremity and both lower extremities were 
functionally normal.  

On VA examination in July 1998, the veteran was noted to have 
radiating pain from the cervical spine to the right shoulder, 
deltoid and arm.  On left and right motion of the spine, the 
veteran exhibited painful and decreased range of motion, 
especially on rotation of the cervical spine.  

On VA examination in August 2000, the veteran had mildly 
spasmodic and tender C5-6 area.  Grip strength and upper 
extremity extension and flexion on the left were normal with 
decreased right grip strength, extension and flexion.  

VA clinical records dated in 2000 reflect the veteran's 
complaints of increasing pain in the neck and parethesias in 
the right upper extremity.  The examiner's impression was 
that of arm paresthesias and pain complicated by picture of 
cervical radiculopathy, tennis elbow and probable ulnar 
neuropathy.  

VA records from 2001 reflect the veteran's complaints of 
increased pain in the neck and shoulders with numbness in the 
bilateral hands.  The veteran had diffuse tenderness in the 
back, shoulders, and pelvic region with midline tenderness 
prominent in the lower cervical spine.  

The examiner noted that the veteran's neck condition 
presented a complex picture complicated by carpal tunnel 
syndrome and myalgias and neck pain.  Left arm strength was 
normal with decreased strength n the right.  The examiner 
diagnosed the veteran with cervicobrachial syndrome with 
signs of neurocompromise in the right upper extremity 
consistent with C6-7 dysfunction.  

VA records from 2002 indicate the veteran's continued 
complaints of weakness, loss of grip strength, and numbness 
in the arms and hands.  

On VA examination in October 2003, the veteran reported worse 
neck pain with a shifting to the left trapezius area.  An MRI 
(magnetic resonance imaging scan) dated in September 2002 
revealed a large left paracentral foraminal disc protrusion 
with moderate stenosis of the spinal canal and severe 
narrowing of the left lateral recess.  Mild encroachment of 
the spinal cord on the left at C6-7 was noted to be observed 
with severe narrowing of the left exit neural foramen.  

In August 2004, the veteran testified that his left shoulder 
condition is a separate injury from his service-connected 
cervical spine disability.  While the left shoulder condition 
arose from the same 1974 in-service injury of getting hit in 
the back of the neck with a chair, the veteran claimed that 
his left shoulder involvement was never medically documented.  
The veteran complained of limited range of motion and stated 
that his doctor told him that he his left shoulder rotator 
cuff symptomatology due to an injury.  

In this case, the new evidence added to the record consists 
of relevant hearing testimony, as well as VA outpatient 
treatment records that diagnosed the veteran's left shoulder 
condition.  As such, the new evidence tends to show that the 
veteran currently has some left shoulder condition and the 
medical evidence tends to establish a continuity of 
symptomatology since service.  

As new and material evidence has been presented in this case, 
the claim of service connection is reopened.  


Higher initial rating for service-connected urethral 
stricture

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

According to the new genitourinary rating criteria, the 
service-connected status post transurethral resection of the 
veteran's prostate may be evaluated as voiding dysfunction or 
an urinary tract infection, whichever is predominant.  38 
C.F.R. § 4.115b, Diagnostic Code 7527 (2004).  Voiding 
dysfunction is rated based upon the particular condition, to 
include urine leakage, frequency, or obstructed voiding.  38 
C.F.R. § 4.115a (2004).  

The RO received the veteran's service connection claim for 
urethral stricture in August 2003.  The veteran received an 
initial 30 percent rating for urethral stricture under 
38 C.F.R. § 4.115b, Diagnostic Code 7527, effective from 
August 14, 2003, the date of his reopened service connection 
claim.  

It is noted that the veteran's 30 percent disability level is 
maximum schedular rating for obstructive voiding when there 
is urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.  

Other considerations of voiding dysfunction involving urine 
leakage (including continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence) is rated 20 percent when requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day.  

A 40 percent rating requires the wearing of absorbent 
materials, which must be changed 2 to 4 times per day.  A 60 
percent rating, the maximum rating, requires the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than 4 times a day.  38 C.F.R. § 4.115a.  

For a rating based on urinary frequency, a 20 percent rating 
is warranted when there is a daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  A 40 percent rating, the maximum rating, is 
warranted when there is a daytime voiding interval less than 
one hour, or; awakening to void five or more times per night.  
38 C.F.R. § 4.115a.  

The treatment records from recent years, and the October 2003 
VA examination, reflect the veteran's in-service two-stage 
urethroplasty.  At present, the primary urinary problem from 
the veteran's urethral stricture involves urinary frequency 
every 3 hours with no incontinence and nocturia 2 times per 
night.  The veteran's use of a self-dilating balloon catheter 
was noted, status-post cystocsopy in September 2003.  

In the veteran's August 2004 hearing testimony, the veteran 
reported the use of protective pads for uncontrollable 
urinary frequency and nocturia five times per night.  The 
veteran noted a burning sensation with urination.  He stated 
that he has not been prescribed any medication that helps 
with this urinary frequency condition.  As such, the Board 
finds that the criteria for a 40 percent rating are shown to 
be more nearly approximated by the medical evidence of 
record.  

Given that this is an initial rating case, on the granting of 
service connection, consideration must be given to whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet.App. 119 (1999).  

Upon review of the record, the Board finds "staged ratings" 
to be inapplicable here, as the evidence does not show a 
significant variation in severity of the condition since the 
time service connection became effective.  

Rather, urethral stricture residuals have remained 40 percent 
disabling since the effective date of the grant of service 
connection.  

The Board has considered whether a higher disability rating 
is warranted.  In this regard, the Board notes that the only 
disability evaluation (under these pertinent regulations) 
that is greater than the currently assigned rating of 40 
percent is a 60 percent evaluation based upon impairment 
resulting from continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence.  
See, 38 C.F.R. § 4.115a (2004).  

Specifically, this criteria stipulates that evidence that 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence results in the 
need to wear an appliance or absorbent materials which must 
be changed more than four times per day supports the grant of 
a 60 percent disability rating.  Id.  In the present case, 
the veteran has testified that he does not have incontinence 
and wears pads in the event of an occasional accident.  As 
such, a disability rating greater than the currently assigned 
40 percent for the service-connected urethral stricture 
cannot be awarded.  


Increased rating for service-connected bilateral pes planus

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. 
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  A 
10 percent rating requires moderate flatfoot with the weight- 
bearing line being over or medial to the great toe, inward 
bowing of the tendo achilles, and pain on manipulation and 
use of the feet.  

Severe bilateral flatfoot warrants a 30 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Id.

In a September 1987 rating decision service connection was 
granted for bilateral pes planus.  A 10 percent rating was 
assigned under DC 5276, effective from July 1987.  The RO 
received the veteran's increased rating claim in June 1998 
and subsequently assigned an increased rating of 30 percent 
for the service-connected pes planus, effective from July 7, 
1998.  

In July 2000, the RO received the veteran's increased rating 
claim and continued the 30 percent evaluation in rating 
actions dated in November 2000, September 2001 and December 
2003.  

In this instance, the medical evidence demonstrates a 
disability picture that more nearly approximates that of 
pronounced bilateral acquired flatfoot, such as to warrant 
the assignment of a 50 percent rating for the veteran's pes 
planus under DC 5276.  In pertinent part, the record 
objectively establishes the presence of a marked foot 
deformity, swelling on use or characteristic callosities.  

On VA examination in October 2003, the veteran showed 
bilateral pes planus deformity upon non-weight-bearing.  The 
veteran complained of having pain, weakness, stiffness and 
swelling of the feet with fatigue and lack of endurance.  

Pain was observed at 30 degrees dorsiflexion on the right 
foot and 20 degrees on the left foot.  There was pain at 0 
degrees of plantar flexion of the first metatarsal phalangeal 
joint with crepitus associated with the left first metatarsal 
phalangeal joint.  Moderate pain on range of motion of the 
bilateral ankles was noted.  

The VA examiner also observed fibroma lesions and verruca on 
the left foot.  Two calluses were noted at the medial border 
of the hallux bilaterally, which the examiner reported as 
"indicative of pes planus."  

The examiner also noted the presence of other callus 
formations on the plantar and third digit of the left foot.  
Hammertoes were reported as well as the "obvious presence of 
hallux abductovalgus deformity, moderate to severe on the 
left foot and moderate on the right foot."  Standing 
elicited more pain without the veteran's shoe gear with 
slight malalignment of the Achilles tendon bilaterally, but 
the examiner noted was correctible by manipulation.  

X-ray studies of the feet showed bony abnormalities with 
degenerative joint disease, all indicative of pes planus 
deformity.  Over-pronation was observed in the left foot.  

On VA examination in August 2000, the veteran's pes planus 
disability was diagnosed as severe with evidence of use of 
orthodic boots and complaints of weakness, stiffness but no 
reports of swelling or heat.  Fatigability and lack of 
endurance were noted to be non-existent at rest, but upon 
standing, the veteran had mild to moderate pain with severe 
pain on walking.  At the time of this examination, the 
veteran was not using a cane or assistive device or 
corrective shoes or inserts.  

Clearly, when comparing the October 2003 and the August 2000 
VA feet examination reports, the veteran has experienced a 
worsening of bilateral pes planus symptoms.  

Based on recent medical evidence, the Board finds that a 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo achilles on manipulation that is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  The assignment of the 50 percent 
evaluation is the maximum schedular rating under Diagnostic 
Code 5276.  

The Board notes that alternate schedular criteria do not 
provide a basis for the assignment of a rating in excess of 
30 percent for bilateral pes planus.  It is not claimed or 
shown that pes planus has resulted in shortening of the bones 
of his lower extremities, such as to warrant an increase 
under DC 5275.  Also, service connection has not been 
established for pes cavus, and there is no indication, based 
on the medical evidence presented, of nonunion or malunion of 
the tarsal or metatarsal bones, or indicia of a moderately 
severe foot injury, as would warrant an increase under DCs 
5278, 5283 or 5284.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a left shoulder condition, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  

A higher initial rating of 40 percent for the service-
connected urethral stricture with urinary frequency is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  

An increased rating of 50 percent for the service-connected 
bilateral pes planus is granted subject to the law and 
regulations governing the payment of monetary benefits.  



REMAND

The veteran seeks entitlement to increased ratings for 
service-connected low back and cervical spine disabilities 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290 
and 5292.  The veteran also seeks service connection for a 
left shoulder condition.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002).  This amendment was effective on September 23, 2002.  
Id.  The veteran was provided with notice of the new spine 
regulations in the April 2004 Statement of the Case.  

When the law controlling an issue changes after a claim has 
been filed or reopened but before the administrative or 
judicial review process has concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).  

However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  

Therefore, the RO must address the veteran's claim for 
increase, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations.  

Similarly, regulatory changes have amended the rating 
criteria for evaluating back disabilities in general and have 
re-classified the Diagnostic Code for the previously amended 
intervertebral disc syndrome criteria.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  This amendment was effective 
on September 26, 2003.  Id.  

Therefore, the RO must evaluate the veteran's claims for 
increased ratings for cervical spine and low back 
disabilities from September 26, 2003, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  

Although the veteran has been provided a VA examination in 
October 2003 to evaluate the severity of his service-
connected upper and lower back disabilities, further 
examination is indicated in order to address the provisions 
of the various rating criteria.  

Also, the veteran testified to receiving ongoing VA treatment 
for his cervical spine and low back disabilities.  
Specifically, the veteran stated that he had been diagnosed 
with disc disease of the lumbar spine.  VA is required to 
seek all relevant treatment records.  38 U.S.C.A. § 5103A 
(West 2002).  

Given the time period since the veteran's most recent VA 
examination, and evidence of ongoing treatment, a current 
examination is warranted.  See Caffery v. Brown, 6 Vet App 
377 (1994) (holding that VA has an obligation to provide 
contemporaneous examinations).  

With respect to the now reopened claim of service connection 
for a left shoulder condition, the record contains medical 
evidence of a current left shoulder disability as shown in a 
September 2002 MRI and October 2003 VA examination report and 
the veteran's testimony of present left shoulder pain and 
limited motion that he has experienced since suffering an 
injury in service.  

Based on the veteran's hearing testimony, it appears that the 
veteran receives on going treatment for his left shoulder 
condition.  As such, the RO has a duty to obtain any 
outstanding medical evidence that could be relevant to his 
service connection claim.  

Also, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
 
Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain any medical treatment records 
for the any left shoulder condition and 
the service-connected cervical spine and 
low back disabilities from VA for the 
period from September 2002 to the 
present.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected cervical 
spine and low back disabilities.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiners should describe all symptoms of 
the veteran's upper and low back 
disabilities.  

3.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed left shoulder condition.  The 
examination report, or an addendum to the 
report, should reflect whether the 
examiner undertook a review of the claims 
folder.  All indicated testing should be 
performed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran currently has left shoulder 
disability due to disease or injury that 
was incurred in or aggravated by his 
period of active duty, to include a injury 
to the back of the head.  The examiner 
should distinguish any left shoulder 
symptoms from the veteran's service-
connected cervical spine disability.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

4.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for increase in light of the 
applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion of 
all pertinent regulations, including 
regulations implementing the VCAA the old 
and the amended rating criteria for rating 
criteria for spine disability in general.  
They should be given a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


